To the Appellate Division, Superior Court:A cross-petition for certification of the judgment in A-002012-12 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the cross-petition for certification is granted limited to the issues of whether it was plain error for the trial court to allow the State to introduce into evidence the sexually explicit photographs of defendant and H.B. and whether the State committed reversible error by commenting in summation on defendant's silence when confronted by H.B. during a recorded conversation; and it is furtherORDERED that the cross-appellant may serve and file a supplemental brief on or before April 10, 2018, and cross-respondent may serve and file a supplemental brief forty-five (45) days after the filing of cross-appellant's supplemental submission, or, if cross-appellant declines to file such a submission, on or before May 25, 2018.